DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on the application having Application No. 17/209,898 filed on March 23, 2201, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Henry Shikani (Reg. No. 74,972), on February 25, 2022.

Claims 1-15 are presented for prosecution and are allowed via the following amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Applicant's representative, Henry Shikani (Reg. No. 74,972), on February 25, 2022.

The application has been amended as follows:

IN THE ABSTRACT
A method and system for automated generation of test scenarios and automation scripts. The system is configured to record details of the application at micro level (page level), index based on the page navigation. The system is further configured to create a mind map or a tree using a traverse algorithm. This creates the necessary test scenarios based on flows or page navigation. At the same time, the system captures all the underlying screen properties and labels. The system [[C]]connects the field type to the action library (built in)[[.]] and [[A]]also ensures a dataset is created while capturing the recording. Further utilizing the test scenarios, the dataset, and the screen properties, the system [[to]] generates the automation script automatically.

IN THE CLAIMS:
Please amend claims 1-15 as follows:

(Currently Amended) A processor implemented method for automated generation of a plurality of test scenarios and automation scripts for an application, the method comprising:

providing, via one or more hardware processors, a capture of a first screen of the application and a data to be used on the captured screen as an input;
identifying, via the one or more hardware processors, a region of interests (ROI), a type of fields and a plurality of values in the captured first screen;
identifying, via the one or more hardware processors, a set of elements in the capture of the first screen which are clickable, wherein each of the set of elements have an 
assigning, via the one or more hardware processors, a unique identifier [[ID]] to each of the set of screens;
assigning, via the one or more hardware processors, a sequence number for each of the 
passing, via the one or more hardware processors, the captured first screen to an execution engine for execution;[[,]] 
executing the captured first screen, wherein the executing 
creating, via the one or more hardware processors, a tree using a traverse algorithm using each of the connected to the set of elements;
binding, via the one or more hardware processors, one or more screens out of the set of screens to create the plurality of test scenarios through recursive algorithm combined with breadth first traversal (BFS) and circular algorithm using a digital storytelling 
storing, via the one or more hardware processors, the plurality of 
binding, via the one or more hardware processors, the plurality of test scenarios with the data to create a plurality of test cases;
creating, via the one or more hardware processors, a plurality of automation scripts using the plurality of 


(Currently Amended) The method of claim 1 further comprising 

identifying a set of business impact scenarios by comparing a baseline version and next versions of the one or more screens 
listing 

(Currently Amended) The method of claim 1 further comprising identifying optimized test scenarios using paths with one or more leaf nodes and a highest number of node occurrence.

(Currently Amended) The method of claim 1 further comprising 

mapping each of the set of screens to a class and a method based on logs;
tracing any change in the method through logs and screens related to the logs;
comparing a previous and a current baseline versions of the screens to identify the change in the code; and
the code is identified, for execution.

(Currently Amended) The method of claim 1 further comprising the step of generating the plurality of test scenarios covering each path 

(Currently Amended) The method of claim 1 further comprising identifying one or more scenarios out of the plurality of test scenarios based on [[the]] defect prone paths, the method further comprising:

identifying one or more screens which have more than a predefined number of failures occurred in the past, wherein the one or more screens which have more than the predefined number of failures are referred to as defect prone;
identifying paths related to the identified one or more screens which have more than the predefined number of failures; and
selecting the one or more scenarios which have more than the predefined number of failures for execution out of the plurality of test scenarios 

(Currently Amended) The method of claim 1 further comprising 


listing all [[the]] possible data values 
storing the possible a data set database;
creating a dataset manually for each of the set of screens using the possible 
binding the created dataset to a required path for a [[the]] necessary screen, wherein the bound dataset is a [[the]] test scenario; and 
storing the database.

(Currently Amended) The method of claim 1, further comprising validating a [[the]] set of screens captured using the digital storytelling a modification, a deletion or an addition.

(Currently Amended) The method of claim 1, further comprising by 
providing all [[the]] screens present in the application and connections the screens present in the application, or
recording all the screens present in the application 

(Currently Amended) The method of claim 1, wherein the execution engine is a 

(Currently Amended) A system a plurality of test scenarios and automation scripts for an application, wherein the system comprises:

an input/output interface 
one or more hardware processors 
a memory 
identifying a region of interests (ROI), a type of fields and a plurality of values in the captured first screen;
identifying a set of elements in the capture of the first screen which are clickable, wherein each of the set of elements have an associated set of coordinates, wherein the clicking of the set of elements results in navigation to a set of screens;
assigning a unique identifier [[ID]] to each of the set of screens;
assigning a sequence number for each of the 
passing the captured first screen to an execution engine for execution;[[,]] 			executing the captured first screen, wherein the executing 
creating a tree using a traverse algorithm using each of the connected to the set of elements;
a digital storytelling 
storing the plurality of 
binding the plurality of test scenarios with the data to create a plurality of test cases;
creating a plurality of automation scripts using the plurality of [[created]] test scenarios; and
executing the plurality of automation scripts using the execution engine.

(Currently Amended) The system of claim 11 further comprising 

identifying a set of business impact scenarios by comparing a baseline version and next versions of the one or more screens 
listing 

(Currently Amended) The system of claim 11 further comprising 


listing all [[the]] possible data values 
storing the possible a data set database;
creating a dataset manually for each of the set of screens using the possible 
binding the created dataset to a required path for a [[the]] necessary screen, wherein the bound dataset is a [[the]] test scenario; and 
storing the database.

(Currently Amended) The system of claim 11, wherein the execution engine is a 

(Currently Amended) One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause automated generation of a plurality of test scenarios and automation scripts for an application, the one or more instructions 

providing a capture of a first screen of the application and a data to be used on the captured screen as an input;
identifying a region of interests (ROI), a type of fields and a plurality of values in the captured first screen;

assigning a unique identifier [[ID]] to each of the set of screens;
assigning a sequence number for each of the 
passing the captured first screen to an execution engine for execution;[[,]] 
executing the captured first screen, wherein the executing 
creating a tree using a traverse algorithm using each of the connected to the set of elements;
binding one or more screens out of the set of screens to create the plurality of test scenarios through recursive algorithm combined with breadth first traversal (BFS) and circular algorithm using a digital storytelling 
storing the plurality of 
binding the plurality of test scenarios with the data to create a plurality of test cases;
creating a plurality of automation scripts using the [[created]] plurality of test scenarios; and
executing the plurality of automation scripts using the execution engine.

END OF AMENDMENT

Allowable Subject Matter

The prior art of record teaches the general concept of generating GUI tests automatically (see Anbunathan R et al. "Automatic Test Generation from UML Sequence Diagrams for Android Mobiles"; see also Miller et al. 20030005044 and Haischt et al. 9600401) and digital storytelling (see Unknown, “The Digital Storytelling Tool”).  However, based on a thorough search, Examiner has concluded that the specific claim limitations “providing, via one or more hardware processors, a capture of a first screen of the application and a data to be used on the captured screen as an input; identifying... a region of interests (ROI), a type of fields and a plurality of values in the captured first screen; identifying... a set of elements in the capture of the first screen which are clickable, wherein each of the set of elements have an associated set of coordinates, wherein clicking of the set of elements results in navigation to a set of screens; assigning...a unique identifier to each of the set of screens; assigning... a sequence number for each of the set of elements on the captured screen;  passing... the captured first screen to an execution engine for execution;  executing the captured first screen, wherein the executing results in the generation of the set of screens connected to the set of elements; creating... a tree using a traverse algorithm using each of the set of screens connected to the set of elements; binding ...one or more screens out of the set of screens to create the plurality of test scenarios through recursive algorithm combined with breadth first traversal (BFS) and circular algorithm using a digital storytelling database...binding, via the one or more hardware processors, the plurality of test scenarios with the data to create a plurality of test cases; creating... a plurality of automation scripts using the created test scenarios,” as recited in independent claim 1, with similar limitations recited in independent claims 11 and 15, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious.  	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. Sough/SPE, AU 2192